J-S24033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

BRAD A. LARSON

                            Appellant                No. 1564 MDA 2015


            Appeal from the Judgment of Sentence August 10, 2015
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000385-2015


BEFORE: GANTMAN, P.J., BOWES, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED MAY 24, 2016

        Appellant, Brad A. Larson, appeals from the judgment of sentence

entered in the Lackawanna County Court of Common Pleas, following his

open guilty plea to two counts of possession of child pornography and one

count of criminal use of communication facility.1        We affirm and grant

counsel’s petition to withdraw.

        The relevant facts and procedural history of this case are as follows.

On July 26, 2014, Appellant’s girlfriend turned Appellant’s cellphone over to

police after she discovered child pornography on the phone. Police obtained

a search warrant, and a search of Appellant’s phone revealed hundreds of

child pornography images and videos.           On February 27, 2015, the
____________________________________________


1
    18 Pa.C.S.A. §§ 6312(d) and 7512(a), respectively.
J-S24033-16


Commonwealth charged Appellant with two counts of possession of child

pornography and one count of criminal use of communication facility.

Appellant entered an open guilty plea to all charged counts on March 6,

2015, in exchange for the Commonwealth’s agreement not to file additional

charges against Appellant. After accepting Appellant’s guilty plea, the court

ordered the Sexual Offender Assessment Board (“SOAB”) to assess Appellant

and determine if Appellant met the criteria for classification as a sexually

violent predator (“SVP”). SOAB member, Paula Brust, conducted Appellant’s

assessment.

      The court held a SVP hearing on August 10, 2015, where Ms. Brust

testified on behalf of the Commonwealth. Appellant’s counsel stipulated to

Ms. Brust’s credentials, and the court qualified Ms. Brust as an expert in the

field of clinical psychology.   Ms. Brust testified that her assessment of

Appellant revealed Appellant met the diagnostic criteria for antisocial

personality disorder, which is a chronic lifetime condition.   She based this

conclusion on the following: (1) Appellant’s admission that he viewed child

pornography from 2003 to 2014; (2) Appellant’s admission that he joined a

child pornography chat room and posted a clothed picture of his own minor

daughter to join the chat room; (3) Appellant’s admission that he

downloaded and traded numerous images of child pornography; (4)

Appellant’s juvenile conviction of indecent assault against a minor; (5)

Appellant’s numerous other convictions including corruption of minors; (6)


                                    -2-
J-S24033-16


the protection from abuse orders issued against Appellant; and (7) the fact

that Appellant had been out of jail and on probation for only two months

before he committed the instant offenses. Ms. Brust stated all of these facts

supported her conclusion that Appellant suffered from antisocial personality

disorder because they demonstrated: (1) Appellant’s failure to conform to

social norms; (2) Appellant’s deceitfulness; (3) Appellant’s impulsivity; (4)

Appellant’s   irritability   and   aggressiveness   towards   others;   and   (5)

Appellant’s reckless disregard for the safety of others.      Ms. Brust further

testified that Appellant exhibited predatory behavior because he had viewed

child pornography regularly for a period of ten years, he had sent a picture

of his own minor child to a chat room where sexual offenders were

members, and he had a juvenile conviction of indecent assault of a minor.

Based on these findings and conclusions, Ms. Brust opined that Appellant

met the criteria for classification as a SVP. As a result, the court imposed

SVP status on Appellant because he has a chronic lifetime personality

disorder that makes him likely to engage in predatory sexually violent

offenses.

      Immediately following the SVP hearing, the court sentenced Appellant

to sixteen (16) months’ to four (4) years’ imprisonment for the first

possession of child pornography conviction, twelve (12) months’ to four (4)

years’ imprisonment for the second possession of child pornography

conviction, and twelve (12) months’ to four (4) years’ imprisonment for


                                       -3-
J-S24033-16


Appellant’s criminal use of a communication facility conviction.     The court

ordered Appellant to serve all of the sentences consecutively; thus, the court

sentenced Appellant to an aggregate term of forty (40) months’ to twelve

(12) years’ imprisonment.      On August 19, 2015, Appellant timely filed a

motion for reconsideration, which the court denied the same day. Appellant

timely filed a notice of appeal on September 10, 2015. On September 17,

2015, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant timely

complied on September 28, 2015.          On December 16, 2015, Appellant’s

counsel filed an Anders brief and petition for leave to withdraw as counsel.

      As   a   preliminarily   matter,   counsel   seeks   to   withdraw    her

representation pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.
159, 978 A.2d 349 (2009).      Anders and Santiago require counsel to: 1)

petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points the appellant deems worthy of review.

Santiago, supra at 173-79, 978 A.2d at 358-61.         Substantial compliance

with these requirements is sufficient.     Commonwealth v. Wrecks, 934


                                     -4-
J-S24033-16


A.2d 1287, 1290 (Pa.Super. 2007).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor McClendon[2] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

       Instantly, Appellant’s counsel filed a petition to withdraw. The petition

states counsel conducted a conscientious review of the record and
____________________________________________


2
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -5-
J-S24033-16


determined the appeal is wholly frivolous. Counsel also supplied Appellant

with a copy of the brief and a letter explaining Appellant’s right to retain new

counsel or to proceed pro se to raise any additional issues Appellant deems

worthy of this Court’s attention. (See Letter to Appellant, dated 12/16/15,

attached to Petition for Leave to Withdraw as Counsel.) In the Anders brief,

counsel provides a summary of the facts and procedural history of the case.

Counsel’s argument refers to relevant law that might arguably support

Appellant’s issue. Counsel further states the reasons for her conclusion that

the appeal is wholly frivolous. Therefore, counsel has substantially complied

with the requirements of Anders and Santiago.

      Counsel raises the following issue on Appellant’s behalf:

         WHETHER THE [TRIAL] COURT ABUSED ITS DISCRETION
         AND/OR COMMITTED AN ERROR OF LAW WHEN IT
         DETERMINED THAT [] APPELLANT WAS A SEXUALLY
         VIOLENT PREDATOR WHERE THE COMMONWEALTH FAILED
         TO PROVE BY CLEAR AND CONVINCING EVIDENCE THAT
         HE MET THE CRITERIA FOR SUCH A CLASSIFICATION?

(Anders Brief at 5).

      Appellant argues his diagnosis of antisocial personality disorder by the

Commonwealth’s expert, Ms. Brust, was insufficient to show by clear and

convincing evidence that Appellant suffers from a mental abnormality or

personality disorder.    Appellant asserts Ms. Brust is not qualified to

“diagnose” Appellant with a mental abnormality or personality disorder

because she is not a doctor, psychiatrist, or licensed clinician.     Appellant

contends Ms. Brust’s improper diagnosis of Appellant is illustrated by the

                                     -6-
J-S24033-16


lack of an antisocial personality disorder diagnosis in Appellant’s extensive

mental health history. Appellant also claims the court failed to identify any

other basis for its determination that Appellant suffers from a mental

abnormality or personality disorder, which is necessary for SVP classification.

Appellant concludes the evidence was insufficient to support his SVP

designation, and this Court should reverse that decision. We disagree.

      Our standard review of a trial court’s SVP designation is as follows:

         [T]o affirm an SVP designation, we, as a reviewing court,
         must be able to conclude that the fact-finder found clear
         and convincing evidence that the individual is a [SVP]. As
         with any sufficiency of the evidence claim, we view all
         evidence and reasonable inferences therefrom in the light
         most favorable to the Commonwealth. We will reverse a
         trial court’s determination of SVP status only if the
         Commonwealth has not presented clear and convincing
         evidence that each element of the statute has been
         satisfied.

Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa.Super. 2015),

appeal denied, ___ Pa. ___, 125 A.3d 1199 (2015) (internal citation

omitted).

      “After conviction but before sentencing, a court shall order an

individual convicted of a sexually violent offense to be assessed by the

[SOAB].” 42 Pa.C.S.A. § 9799.24(a). Section 9799.24(b) provides:

         § 9799.24.     Assessments

                                  *    *    *

            (b) Assessment.—Upon receipt from the court of an
         order for an assessment, a member of the board…shall
         conduct an assessment of the individual to determine if the

                                      -7-
J-S24033-16


        individual should be classified as a sexually violent
        predator.     The board shall establish standards for
        evaluations     and   for   evaluators     conducting the
        assessments. An assessment shall include, but not be
        limited to, an examination of the following:

           (1)   Facts of the current offense, including:

              (i)    Whether the offense involved multiple victims.
              (ii)   Whether the individual exceeded the means
              necessary to achieve the offense.
              (iii)  The nature of the sexual contact with the
              victim.
              (iv)   Relationship of the individual to the victim.
              (v)    Age of the victim.
              (vi)   Whether the offense included a display of
              unusual cruelty by the individual during the
              commission of the crime.
              (vii) The mental capacity of the victim.

           (2)   Prior offense history, including:

              (i)   The individual’s prior criminal record.
              (ii)  Whether the individual completed any prior
              sentences.
              (iii) Whether the individual participated in available
              programs for sexual offenders.

           (3)   Characteristics of the individual, including:

              (i)    Age.
              (ii)   Use of illegal drugs.
              (iii)  Any mental illness, mental disability or mental
              abnormality.
              (iv)   Behavioral characteristics that contribute to
              the individual’s conduct.

           (4) Factors that are supported in a sexual offender
           assessment field as criteria reasonably related to the
           risk of reoffense.

                                  *     *   *

42 Pa.C.S.A. § 9799.24(b). The SOAB’s duty is to assess the defendant; it

                                      -8-
J-S24033-16


does not perform an adjudicative function. Commonwealth v. Kopicz, 840

A.2d. 342, 351 (Pa.Super. 2003).

      “To deem an individual a sexually violent predator, the Commonwealth

must first show [the individual] ‘has been convicted of a sexually violent

offense as set forth in [section 9799.14]….’”   Commonwealth v. Askew,

907 A.2d 624, 629 (Pa.Super. 2006), appeal denied, 591 Pa. 709, 919 A.2d
954 (2007).      See also 42 Pa.C.S.A. § 9799.12.             “Secondly, the

Commonwealth must show that the individual has ‘a mental abnormality or

personality disorder that makes [him] likely to engage in predatory sexually

violent offenses.’”   Askew, supra.    When the Commonwealth meets this

burden, the trial court then makes the final determination on the defendant’s

SVP status. Kopicz, supra at 351.

      The SVP assessment is not a trial or a separate criminal proceeding

that subjects the defendant to additional punishment. Commonwealth v.

Howe, 842 A.2d 436, 445-46 (Pa.Super. 2004). SVP status, therefore, does

not require proof beyond a reasonable doubt; the court decides SVP status

upon a showing of clear and convincing evidence that the offender is, in fact,

an SVP. Commonwealth v. Killinger, 585 Pa. 92, 104, 888 A.2d 592, 600

(2005).

      “With regard to the various assessment factors…, there is no statutory

requirement that all of them or any particular number of them be present or

absent in order to support an SVP designation.        The factors are not a


                                    -9-
J-S24033-16


checklist with each one weighing in some necessary fashion for or against

SVP designation.” Commonwealth v. Brooks, 7 A.3d 852, 863 (Pa.Super.

2010), appeal denied, 610 Pa. 614, 21 A.3d 1189 (2011).           Thus, “[t]he

Commonwealth does not have to show that any certain factor is present or

absent in a particular case.” Id. Moreover, “to carry its burden of proving

that an offender is an SVP, the Commonwealth is not obliged to provide a

clinical diagnosis by a licensed psychiatrist or psychologist” of a personality

disorder or mental abnormality. Commonwealth v. Conklin, 587 Pa. 140,

158, 897 A.2d 1168, 1178 (2006).

      Instantly, the trial court reasoned as follows:

         [Ms.] Brust performed the assessment of [Appellant] and
         testified that [Appellant] met the diagnostic criteria for a
         mental abnormality or personality disorder since he
         admitted that he viewed child pornography from 2003 to
         2014, he joined a child pornography chat room, he posted
         a picture of his own minor daughter in order to join the
         chat room, and he downloaded numerous images and
         traded them. She also found significant that [Appellant]
         had a juvenile [indecent assault] conviction, that he has
         committed other crimes including corruption of minors,
         that he had protection from abuse orders issued against
         him, and that he was only out of jail and on probation for
         [two] months when he was found to have committed the
         offenses here. She specifically found that [Appellant] met
         the criteria for antisocial personality disorder since he
         failed to conform to social norms as shown by his
         numerous arrests, convictions, and charges; he is deceitful
         and engages in repeated lying, using aliases and conning
         others; he acts impulsively; he has shown reckless
         disregard for the safety of others in committing numerous
         crimes including the crimes here. She also testified that
         [Appellant] met the criteria for a predator since his
         behavior was predatory, he had been adjudicated for
         [indecent assault] as a juvenile, he stated that he had

                                     - 10 -
J-S24033-16


           been viewing child pornography for [ten] years, and he
           sent pictures of his own child to a chat room with other
           sexual offenders. The court thus found that there was
           clear and convincing evidence that [Appellant] met the
           criteria of a [SVP] pursuant to 42 Pa.C.S.A. 9799.24.

(See Trial Court Opinion, filed October 22, 2015, at 6). The record supports

the court’s sound reasoning. See Hollingshead, supra.

       Further, Appellant’s assertion, that Ms. Brust could not “diagnose” him

with   antisocial   personality   disorder   because   she   is   not   a   licensed

psychologist or psychiatrist, has no merit. Appellant’s counsel stipulated to

Ms. Brust’s credentials, and the court qualified Ms. Brust as an expert in

clinical psychology prior to her testimony.      Ms. Brust then explained the

facts which supported her determination that Appellant suffers from

antisocial personality disorder. Importantly, the Commonwealth was free to

rely on this testimony to prove Appellant met the SVP criteria.                 See

Conklin, supra.       Additionally, the court was free to accept Ms. Brust’s

assessment that Appellant suffers from antisocial personality disorder. See

Kopicz, supra.         Therefore, the evidence was sufficient to support

Appellant’s SVP classification. See Hollingshead, supra. Accordingly, we

affirm the judgment of sentence and grant counsel’s petition to withdraw.

       Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.

       Judge Musmanno joins this memorandum.

       Judge Bowes files a concurring statement.


                                      - 11 -
J-S24033-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2016




                          - 12 -